UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section13 or 15(d) of theSecurities Exchange Act of 1934 March 2, 2017 Date of Report (Date of earliest event reported): Nanometrics Incorporated (Exact name of registrant as specified in its charter) Delaware 000-13470 94-2276314 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1550 Buckeye Drive, Milpitas, California 95035 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (408) 545-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).
